Filed 12/4/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 272







In the Matter of Reciprocal Discipline of Travis W. Huisman, 

a Person Previously Admitted to the Bar of the State of North Dakota







No. 20170369







Recommendation for Reciprocal Discipline.

SUSPENSION ORDERED.			

Per Curiam.

[¶1]	On October 16, 2017, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Travis W. Huisman.  The record reflects that a trial panel of the Supreme Court of Oregon suspended Huisman for 18 months for 
client neglect, failure to communicate, trust account violations, improper termination of representation, and noncooperation with a disciplinary proceeding.  

[¶2]	Huisman was admitted to practice law in North Dakota on June 20, 2012. Huisman did not pay his license fee for 2015. Therefore, he has not been licensed since December 31, 2014. On December 7, 2015, Huisman was suspended for two months, effective when and if he is relicensed to practice law in North Dakota.  Disciplinary Board v. Huisman, 2015 ND 286, 872 N.W.2d 336.

[¶3]	No current address is known for Huisman.  In an affidavit filed by Disciplinary Counsel, unsuccessful efforts to locate and serve Huisman were outlined.  Therefore, service was made on the Clerk of the Supreme Court under Admission to Practice R. 1. On May 10, 2017, Disciplinary Counsel served notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Oregon Bar Association was received. The notice informed Huisman he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim. No response was received from Huisman.  On October 16, 2017, the Disciplinary Board filed its recommendation that Huisman be suspended for 18 months. 

[¶4]	The Court considered the matter, and

[¶5]	ORDERED, that Travis W. Huisman is SUSPENDED from the practice of law in North Dakota for 18 months, effective when and if he is relicensed to practice law in North Dakota.

[¶6]	IT IS FURTHER ORDERED, that Huisman must comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.

[¶7]	 IT IS FURTHER ORDERED, that reinstatement is governed by N.D.R. Lawyer Discipl. 4.5.

[¶8]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen